Citation Nr: 0203154	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  98-16 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a lumbar disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel

INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
RO.  In September 2001, the veteran testified at a 
videoconference hearing before a member of the Board.


FINDINGS OF FACT

1.  By rating action in May 1997, the RO denied a claim of 
entitlement to service connection for a lumbar spine 
disability.  The veteran was notified of the denial by letter 
dated in June 1997, but did not initiate an appeal of the May 
1997 denial.

2.  Certain new evidence received since the May 1997 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of the veteran's claim of service 
connection for lumbar disability.

3.  The veteran has lumbar disc disease that likely began as 
a result of injury during his military service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for lumbar 
disability has been submitted.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) 
(2001).

2.  The veteran has lumbar disc disease that is the result of 
injury incurred during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's current claim of service connection for lumbar 
disability is not his first such claim.  By rating action of 
May 1997, the RO denied the veteran's claim of entitlement to 
service connection for traumatic injury to the lumbar spine.  
The RO determined that there was no evidence of a 
relationship between any low back disability and service.  
The RO notified the veteran of the decision in June 1997, but 
he did not initiate an appeal within the one-year period 
allowed and, as a result, the denial became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1997).  

As the May 1997 RO decision is deemed to be final, see 
38 U.S.C.A. § 7105 and 38 C.F.R. §§ 20.302, 20.1103, a claim 
may only be reopened if new and material evidence has been 
submitted since the last final disallowance of the claim on 
any basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Smith v. 
West, 12 Vet. App. 312, 314 (1999).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance because it 
determines the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001). 

The Board has reviewed the evidence associated with the 
claims folder since the May 1997 RO denial and finds that new 
and material evidence has been received sufficient to reopen 
the previously denied claim of service connection for lumbar 
disability.  (The specified basis for the denial of service 
connection for lumbar disability in May 1997 was that there 
was no evidence that the veteran experienced any residuals of 
an in-service low back injury.)

The evidence available at the time of the May 1997 RO denial 
included a December 1996 notice from the National Personnel 
Records Center (NPRC), reflecting that the veteran's service 
medical records were not available and were presumed 
destroyed by a 1973 fire at the NPRC.  The evidence also 
included a January 1997 VA examination report and private 
treatment records, dated from July 1970 to July 1996, 
indicating that the veteran was treated by a chiropractor 
since at least July 1970.  These records also show that, in 
May 1990, after being involved in an automobile accident, the 
veteran was seen for complaints of pain in the low neck and 
mid-upper thoracic spine.  In April 1995, an impression of 
lumbar degenerative disc disease was provided.  When examined 
by VA in January 1997, the diagnosis was traumatic injury to 
the lumbar spine in 1954 resulting in a fracture of L2 
through L4 vertebrae (by history), treated with casting, 
significant degenerative disc disease at L3, L4, and L5-S1 
with chronic pain and weakness of the right hip and leg since 
the original injury.

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, copies of 
photographs, with dates stamped on the back of some of the 
photographs, reflecting that the veteran had worn a back 
brace, at least in August 1954.  Moreover, correspondence 
from Nick Reina, M.D., dated in February 1999, indicates that 
the veteran had lumbar disc disease that is likely due to a 
1954 injury.  

While it is true that the February 1999 private opinion is 
similar to the January 1997 VA examiner's opinion, the Board 
finds that the second opinion expands on the conclusion drawn 
in January 1997, and therefore is not merely cumulative of 
evidence previously available.  Paller v. Principi, 3 Vet. 
App. 535, 538 (1992).  This evidence is new and material as 
defined by 38 C.F.R. § 3.156(a).  It short, it tends to 
support the veteran's claim in a manner somewhat different 
from the evidence previously of record, particularly with 
respect to the basis for the medical nexus opinion.  
Consequently, the February 1999 private opinion bears 
directly and substantially upon the issue at hand, is neither 
duplicative nor cumulative, and is so significant that it 
must be considered in order to decide fairly the merits of 
the underlying claim.  38 C.F.R. § 3.156(a).  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence under 38 C.F.R. § 3.156(a).  

Given that new and material evidence has been presented under 
38 C.F.R. § 3.156(a), the Board will now address the 
underlying issue of entitlement to service connection for 
lumbar disability.

As noted above, according to a December 1996 notice from the 
NPRC, the veteran's service medical records are not available 
and have been presumed destroyed by a 1973 fire at the NPRC.  
The United States Court of Appeals for Veterans Claims has 
held that where "service medical records are presumed 
destroyed . . . the BVA's obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  VA also has a heightened duty to assist the 
veteran in the development of evidence favorable to his 
claim.  Here, the veteran has not provided any leads that VA 
has not already pursued to develop his claim.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2001).  When disease is shown as chronic in 
service, or within a presumptive period so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date are service 
connected unless clearly attributable to intercurrent causes.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.303(b), 
3.307, 3.309 (2001).  If a reasonable doubt arises regarding 
service origin, or any other point, it should be resolved in 
the veteran's favor.  38 C.F.R. § 3.102 (2001).  

The veteran claims that his lumbar disc disease is the result 
of an injury sustained during military service in 1954.  He 
has testified that, while repairing an aircraft's bomb bay 
doors, the door suddenly opened, causing the veteran to fall 
to the ground and injure his back.  He noted that he was put 
in a body cast.  Although his separation certificate shows 
that the veteran's military occupational specialty was an 
aircraft mechanic, his service medical records are missing.  
Since these records are missing and presumed destroyed in a 
fire, the Board takes into consideration other sources of 
evidence that might help to establish that the veteran's 
lumbar disc disease had its onset in service, including any 
clinical records of treatment during the interval from 
discharge to the present.  

Post-service private treatment records, dated from July 1970 
to March 1998, show that the veteran was treated by a 
chiropractor since at least July 1970.  These records include 
an undated medical statement reflecting, under the remarks 
section, that the veteran had fallen some years ago and was 
told that he had cracked L-3 and L-4.  These records also 
show that, in May 1990, after being involved in an automobile 
accident, the veteran was seen for complaints of pain in the 
low neck and mid-upper thoracic spine.  The lumbosacral spine 
with obliques showed degenerative disc disease but no evident 
fracture, subluxation, or dislocation.  It was noted that the 
veteran did not have any pain in the lower lumbar spine.  

A private chiropractic information report indicates that, in 
March 1993, the veteran was seen with pain in the low back 
and hips.  He reported that, after loading a pile of wood, 
his back and hips became stiff and sore.  Objective findings 
were vertebral subluxation L4-L5.  Another private treatment 
report shows that, in April 1995, the veteran reported 
increasing functional discomfort and pain in the low back for 
the previous several months.  A long-standing history of back 
problems was noted.  The impression was lumbar degenerative 
disc disease.

When examined by VA in January 1997, the veteran gave a 
history of a back injury in 1954 but did not report any 
subsequent one.  The diagnosis was traumatic injury to the 
lumbar spine in 1954 resulting in a fracture of L2 through L4 
vertebrae (by history), treated with casting, significant 
degenerative disc disease at L3, L4, and L5-S1 with chronic 
pain and weakness of the right hip and leg since the original 
injury.

Correspondence from Charles O. Townley, M.D., dated in 
September 1998, indicates that Dr. Townley's colleague 
initially saw the veteran in May 1990 after a motor vehicle 
accident.  Dr. Townley noted that subsequent evaluation of 
the veteran demonstrated findings suggestive of degenerative 
disc disease involving the lumbar spine.  The veteran 
continued to present with subjective symptomatology, 
particularly relative to the low back area with some symptoms 
also related to the posterior aspect of the shoulders.  There 
was also apparently some suggestion that the veteran might be 
experiencing symptoms associated with a deranged rotator 
cuff.  None of the veteran's problems were apparently of 
sufficient significance to require any treatment other than 
conservative management with medications, and, in the case of 
the veteran's low back, a lumbosacral corset type support.  

In a written statement of September 1998, the veteran 
indicated that, in 1958, he was hired at the Timken Roller 
Bearing Company where he met a co-worker who had attended 
chiropractic school and who, for the following 11 years, had 
adjusted the veteran's back when the pain became unbearable.  

Correspondence from Nick Reina, M.D., dated in February 1999, 
indicates that the veteran gave a history of a back injury in 
1954, when he fell backwards out of a bomb bay door that 
accidentally opened.  Dr. Reina noted that the veteran had 
produced pictures of a hyperextension brace.  The veteran 
noted that he was initially placed in a full torso cast and 
later a brace.  Dr. Reina noted that it would seem that the 
type of brace the veteran described would be ordered as 
treatment for a severe back injury.  After examining the 
veteran's back, Dr. Reina provided the impression of lumbar 
disc disease.  Dr. Reina opined that the problem that the 
veteran has now more than likely dates back to the injury 
described in 1954.  

Based on its review of the record, it is the Board's 
conclusion that a grant of service connection is warranted.  
Simply put, the Board finds that although there is no clear 
evidence that the veteran sustained a low back injury during 
service, particularly since his service medical records were 
destroyed in the 1973 fire, the veteran did submit 
photographs, with dates stamped on the back reflecting that 
he had worn a back brace, at least in August 1954.  A 
February 1999 private opinion also indicates that the 
veteran's lumbar disc disease is likely due to the 1954 
injury.  Moreover, the Board notes that a contradictory 
medical opinion has not been presented.  

In summary, despite evidence suggesting that the veteran had 
post-service injuries that may have affected his low back, 
the evidence equally suggests that his lumbar disc disease 
was due to an injury sustained in 1954, as reflected in the 
February 1999 private medical opinion, bringing the evidence 
regarding a nexus to military service into relative 
equipoise.  Consequently, with resolution of doubt in the 
veteran's favor, the veteran's lumbar disc disease is 
attributable to military service, and service connection for 
such disability is warranted.  38 C.F.R. § 3.102 (2001).

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, et seq. (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), which became effective during the pendency 
of this appeal.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  
Given that the Board's decision amounts to a grant of the 
benefit sought by the veteran on appeal, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

The application to reopen a claim of service connection for 
lumbar disability is granted.

	(CONTINUED ON NEXT PAGE)


Service connection for lumbar disc disease is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

